DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on May 24, 2022.

Response to Arguments
       Applicant's arguments filed May 24, 2022 regarding 35 U.S.C. 103 claims 1-23 rejections have been fully considered but they are not persuasive.

Applicant respectfully asserts that the 35 U.S.C. 103 claims rejections are improper because the recited prior art fails to meet the limitation and dependent ones (e.g. fuel pump operation steps) of “…controlling, in response to the determination that the engine is operating in the cylinder deactivation mode…”.

The Examiner respectfully submits that WILCUTTS teaches/discloses the conditions that may be saved relating to the firings may include the cylinder air and fuel charge as well as spark timing, cam phasing, etc. For the skips, the information saved may relate to the type of deactivation for the skips. The firing history may be used to help determine a wide variety of combustion control parameters, such as spark advance, injection timing, injection pulse width, fuel pressure, ignition dwell time, valve lift, cam phasing, etc. The use of firing history in this manner is particularly useful in skip fire applications (WILCUTTS [0006]).
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the fuel pump operation steps of Pursifull into Banker given that it was obvious (as taught by WILCUTTS) that the firing deactivation history may be used to help determine a wide variety of combustion control parameters, such as injection timing, injection pulse width and fuel pressure, among others.

Disposition of Claims
     Claims 1-25 are pending in this application.
     Claims 1-25 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over (Stamey – US 2019/0338720 A1), in view of (Pursifull – US 2016/0356237 A1), further in view of in view of (WILCUTTS – US 2016/0377007 A1).

With regard to claim 1, Banker (Figs. 1 and 3-5) disclose:
A method for operating an engine fueling system to manage fuel in an accumulator (Fig. 3: accumulator 215) supplying fuel to an engine including multiple cylinders, comprising:
monitoring fuel load in the accumulator (215: [0051, 0056]); 
determining that the engine is operating in a cylinder deactivation mode during which one or more fueling events to one or more of the cylinders is being skipped (Banker [0004-0005, 0016, 0025-0027, 0037, 0048, 0055, 0062, 0064, 0066, 0068-0071, 0073-0074, 0076, 0088, 0094, 0102]); and 
controlling a supply of fuel from a fuel pump to the accumulator during the cylinder deactivation mode operation (Banker [0004-0005, 0016, 0025-0027, 0037, 0048, 0055, 0062, 0064, 0066, 0068-0071, 0073-0074, 0076, 0088, 0094, 0102]).

But Banker does not explicitly and/or specifically meet the following limitations: 
 (A) controlling a supply of fuel from a fuel pump to the accumulator during the cylinder deactivation mode operation by: 
causing fuel to be supplied from the fuel pump to the accumulator if the monitored fuel load is less than or equal to a first load value; and 
causing fuel to be not supplied from the fuel pump to the accumulator if the monitored fuel load is greater than the first load value.
(B) controlling, in response to the determination that the engine is operating in the cylinder deactivation mode

However, regarding limitation (A) above, Pursifull discloses that fuel lift pump 282 may be deactivated according to the amount of fuel (e.g., fuel volume) pumped to accumulator 215; for example, the lift pump may be deactivated when the amount of fuel pumped to the accumulator exceeds the volume of the accumulator by a predetermined amount (e.g., 20%).  In other examples, fuel lift pump 282 may be deactivated when the pressure in accumulator 215 or the inlet pressure of higher-pressure fuel pump 214 exceed respective threshold pressures.  In some implementations, the operating mode of fuel lift pump 282 may be selected according to the instant speed and/or load of engine 202.  A suitable data structure such as shown in FIG. 7, or a lookup table, may store the operating modes which may be accessed by using engine speed and/or load as indices into the data structure, which may be stored on and accessed by controller 222, for example.  The intermittent operating mode in particular may be selected for relatively lower engine speeds and/or loads.  During these conditions, fuel flow to engine 202 is relatively low and fuel lift pump 282 has capacity to supply fuel at a rate that is higher than the engine's fuel consumption rate.  Therefore, fuel lift pump 282 can fill accumulator 215 and then be turned off while engine 202 continues to operate (e.g., combusting air-fuel mixtures) for a period before the lift pump is restarted.  Restarting fuel lift pump 282 replenishes fuel in accumulator 215 that was fed to engine 202 while the lift pump was off (Pursifull [0057]).

Further on, regarding limitation (B) above, WILCUTTS teaches/discloses the conditions that may be saved relating to the firings may include the cylinder air and fuel charge as well as spark timing, cam phasing, etc. For the skips, the information saved may relate to the type of deactivation for the skips. The firing history may be used to help determine a wide variety of combustion control parameters, such as spark advance, injection timing, injection pulse width, fuel pressure, ignition dwell time, valve lift, cam phasing, etc. The use of firing history in this manner is particularly useful in skip fire applications (WILCUTTS [0006]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Banker incorporating additional instructions to operate the fuel accumulator as taught by Pursifull in view of WILCUTTS to reduces the rate of fuel pressure increase or decrease between fuel pumps.

With regard to claim 12, Banker (Figs. 1 and 3-5) disclose:
A method for operating an engine fueling system to manage fuel in an accumulator supplying fuel to an engine including multiple cylinders, comprising:
monitoring fuel load in the accumulator (215: [0051, 0056]); 
determining that the engine is operating in a cylinder deactivation mode during which one or more fueling events to one or more of the cylinders is being skipped (Banker [0004-0005, 0016, 0025-0027, 0037, 0048, 0055, 0062, 0064, 0066, 0068-0071, 0073-0074, 0076, 0088, 0094, 0102]); 
determining that an incremental engine load is requested when the engine is operating in the cylinder deactivation mode (Banker [0004-0005, 0016, 0025-0027, 0037, 0048, 0055, 0062, 0064, 0066, 0068-0071, 0073-0074, 0076, 0088, 0094, 0102]); and 
controlling a supply of fuel from a fuel pump to the accumulator when an incremental engine load is requested during the cylinder deactivation mode operation (Banker [0004-0005, 0016, 0025-0027, 0037, 0048, 0055, 0062, 0064, 0066, 0068-0071, 0073-0074, 0076, 0088, 0094, 0102]).

But Banker does not explicitly and/or specifically meet the following limitations: 
(A) controlling a supply of fuel from a fuel pump to the accumulator when an incremental engine load is requested during the cylinder deactivation mode operation by: 
causing fuel to be supplied from the fuel pump to the accumulator if the monitored fuel load is less than or equal to a second load value, wherein the second load value is greater than a first load value that defines an operational load of the accumulator; and 
causing fuel to be not supplied from the fuel pump to the accumulator if the monitored fuel load is greater than the second load value.
        (B) controlling, in response to the determination that the engine is operating in the cylinder deactivation mode

However, regarding limitation (A) above, Pursifull discloses that fuel lift pump 282 may be deactivated according to the amount of fuel (e.g., fuel volume) pumped to accumulator 215; for example, the lift pump may be deactivated when the amount of fuel pumped to the accumulator exceeds the volume of the accumulator by a predetermined amount (e.g., 20%).  In other examples, fuel lift pump 282 may be deactivated when the pressure in accumulator 215 or the inlet pressure of higher-pressure fuel pump 214 exceed respective threshold pressures.  In some implementations, the operating mode of fuel lift pump 282 may be selected according to the instant speed and/or load of engine 202.  A suitable data structure such as shown in FIG. 7, or a lookup table, may store the operating modes which may be accessed by using engine speed and/or load as indices into the data structure, which may be stored on and accessed by controller 222, for example.  The intermittent operating mode in particular may be selected for relatively lower engine speeds and/or loads.  During these conditions, fuel flow to engine 202 is relatively low and fuel lift pump 282 has capacity to supply fuel at a rate that is higher than the engine's fuel consumption rate.  Therefore, fuel lift pump 282 can fill accumulator 215 and then be turned off while engine 202 continues to operate (e.g., combusting air-fuel mixtures) for a period before the lift pump is restarted.  Restarting fuel lift pump 282 replenishes fuel in accumulator 215 that was fed to engine 202 while the lift pump was off (Pursifull [0057]).

Further on, regarding limitation (B) above, WILCUTTS teaches/discloses the conditions that may be saved relating to the firings may include the cylinder air and fuel charge as well as spark timing, cam phasing, etc. For the skips, the information saved may relate to the type of deactivation for the skips. The firing history may be used to help determine a wide variety of combustion control parameters, such as spark advance, injection timing, injection pulse width, fuel pressure, ignition dwell time, valve lift, cam phasing, etc. The use of firing history in this manner is particularly useful in skip fire applications (WILCUTTS [0006]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Banker incorporating additional instructions to operate the fuel accumulator as taught by Pursifull in view of WILCUTTS to reduces the rate of fuel pressure increase or decrease between fuel pumps.

With regard to claim 2, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 1, and further on Banker in view of Pursifull and WILCUTTS also discloses:
wherein causing fuel to be supplied from the fuel pump to the accumulator comprises actuating a valve to cause the fuel to be supplied from the fuel pump to the accumulator (Pursifull [0057]).

With regard to claim 3, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 1, and further on Banker in view of Pursifull and WILCUTTS also discloses:
wherein causing fuel to be not supplied from the fuel pump to the accumulator comprises actuating a valve to prevent fuel from being supplied from the fuel pump to the accumulator (Pursifull [0057]).

With regard to claim 4, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 3, and further on Banker in view of Pursifull and WILCUTTS also discloses:
wherein actuating the valve to prevent fuel from being supplied from the fuel pump to the accumulator comprises actuating the valve to cause fuel from the fuel pump to be recirculated (Pursifull [0057]).

With regard to claim 5, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 1, and further on Banker in view of Pursifull and WILCUTTS also discloses:
wherein:
 determining that the engine is operating in a cylinder deactivation mode comprises determining that the engine is operating in a skip-fire mode; and 
controlling the supply of fuel comprises controlling the supply of fuel during each fueling event cycle of each deactivated cylinder (Banker [0004-0005, 0016, 0025-0027, 0037, 0048, 0055, 0062, 0064, 0066, 0068-0071, 0073-0074, 0076, 0088, 0094, 0102]).

With regard to claim 6, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 1, and further on Banker in view of Pursifull and WILCUTTS also discloses:
wherein the first load value is a value representative of a minimum operational load (Pursifull [0057]).

With regard to claim 7, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 1, and further on Banker in view of Pursifull and WILCUTTS also discloses:
wherein: 
the method further comprises 
determining that an incremental engine load is requested; and 
controlling a supply of fuel from the fuel pump to the accumulator during the cylinder deactivation mode operation when an incremental engine load is requested by: 
causing fuel to be supplied from the fuel pump to the accumulator if the monitored fuel load is less than or equal to a second load value, and 
wherein the second load value is greater than the first load value; and 
causing fuel to be not supplied from the fuel pump to the accumulator if the monitored fuel load is greater than the second load value (Pursifull [0057]).

With regard to claim 8, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 7, and further on Banker in view of Pursifull and WILCUTTS also discloses:
wherein the second load value is a value representative of a maximum operational load (Pursifull [0057]).

With regard to claim 9, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 1, and further on Banker in view of Pursifull and WILCUTTS also discloses:
wherein monitoring fuel load in the accumulator comprises monitoring fuel pressure in the accumulator, and the first and/or second load values are pressure values (Pursifull [0057]).

With regard to claim 10, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 1, and further on Banker in view of Pursifull and WILCUTTS also discloses:
wherein determining that the engine is operating in a cylinder deactivation mode comprises receiving a signal representing the cylinder deactivation mode operation (Banker [0004-0005, 0016, 0025-0027, 0037, 0048, 0055, 0062, 0064, 0066, 0068-0071, 0073-0074, 0076, 0088, 0094, 0102]).

With regard to claim 11, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 10, and further on Banker in view of Pursifull and WILCUTTS also discloses:
wherein receiving a signal representing the cylinder deactivation mode operation comprises receiving a signal representative of each skipped fueling event of each deactivated cylinder (Banker [0004-0005, 0016, 0025-0027, 0037, 0048, 0055, 0062, 0064, 0066, 0068-0071, 0073-0074, 0076, 0088, 0094, 0102]).

With regard to claim 13, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 10, and further on Banker in view of Pursifull and WILCUTTS also discloses:
wherein the first load value defines an operational minimum load value of the accumulator (Pursifull [0057]).

With regard to claim 14, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 12, and further on Banker in view of Pursifull and WILCUTTS also discloses:
wherein the second load value is a value representative of a maximum operational load (Pursifull [0057]).

With regard to claim 15, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 12, and further on Banker in view of Pursifull and WILCUTTS also discloses:
wherein causing fuel to be supplied from the fuel pump to the accumulator comprises actuating a valve to cause the fuel to be supplied from the fuel pump to the accumulator (Pursifull [0057]).

With regard to claim 16, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 12, and further on Banker in view of Pursifull and WILCUTTS also discloses:
wherein causing fuel to be not supplied from the fuel pump to the accumulator comprises actuating a valve to prevent fuel from being supplied from the fuel pump to the accumulator (Pursifull [0057]).

With regard to claim 17, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 16, and further on Banker in view of Pursifull and WILCUTTS also discloses:
wherein actuating the valve to prevent fuel from being supplied from the fuel pump to the accumulator comprises actuating the valve to cause fuel from the fuel pump to be recirculated (Pursifull [0057]).

With regard to claim 18, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 12, and further on Banker in view of Pursifull and WILCUTTS also discloses:
wherein: 
determining that the engine is operating in a cylinder deactivation mode comprises 
determining that the engine is operating in a skip-fire mode; and 
controlling the supply of fuel comprises 
controlling the supply of fuel during each fueling event cycle of each deactivated cylinder (Banker [0004-0005, 0016, 0025-0027, 0037, 0048, 0055, 0062, 0064, 0066, 0068-0071, 0073-0074, 0076, 0088, 0094, 0102]).

With regard to claim 19, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 12, and further on Banker in view of Pursifull and WILCUTTS also discloses:
wherein monitoring fuel load in the accumulator comprises monitoring fuel pressure in the accumulator, and the first and/or second load values are pressure values (Pursifull [0057]).

With regard to claim 20, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 12, and further on Banker in view of Pursifull and WILCUTTS also discloses:
wherein: 
determining that the engine is operating in a cylinder deactivation mode comprises 
receiving a signal representing the cylinder deactivation mode operation (Banker [0004-0005, 0016, 0025-0027, 0037, 0048, 0055, 0062, 0064, 0066, 0068-0071, 0073-0074, 0076, 0088, 0094, 0102]); and 
determining that the incremental engine load is requested comprises 
receiving a signal representative of an incremental engine load request.

With regard to claim 21, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 20, and further on Banker in view of Pursifull and WILCUTTS also discloses:
wherein receiving a signal representing the cylinder deactivation mode operation comprises receiving a signal representative of each skipped fueling event of each deactivated cylinder (Banker [0004-0005, 0016, 0025-0027, 0037, 0048, 0055, 0062, 0064, 0066, 0068-0071, 0073-0074, 0076, 0088, 0094, 0102]).

With regard to claim 22, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 1, and further on Banker in view of Pursifull and WILCUTTS also discloses:
a control unit configured to implement the method of claim 1.

With regard to claim 23, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 22, and further on Banker in view of Pursifull and WILCUTTS also discloses:
a fueling system comprising the control unit of claim 22.

With regard to claim 24, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 12, and further on Banker in view of Pursifull and WILCUTTS also discloses:
a control unit configured to implement the method of claim 12.

With regard to claim 25, Banker in view of Pursifull and WILCUTTS disclose the method according to claim 24, and further on Banker in view of Pursifull and WILCUTTS also discloses:
a fueling system comprising the control unit of claim 24.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747